Name: Commission Regulation (EEC) No 419/89 of 20 February 1989 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 49/10 Official Journal of the European Communities 21 . 2. 89 COMMISSION REGULATION (EEC) No 419/89 of 20 February 1989 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten owing to a substantive error, the date of application of this Regulation must be fixed at the same date as the date of application of Regulation (EEC) No 3851 /88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 (1) and 84 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas the supplementary trade mechanism applies to the milk and milk products sector pursuant to Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 3851 /88 (4) ; whereas the third indent of the first subparagraph of Article 3 (1 ) thereof indicates that the monthly quantity covered by STM licence applications for cheeses including blue-veined cheese may not be less than one tonne ; whereas experience gained in the application of this provision has shown that one tonne for Roquefort cheese is too much ; whereas that quantity should accordingly be reduced to 0,3 tonnes ; Whereas Commission Regulation (EEC) No 3851 /88 reduces in particular the number of categories of cheese referred to in Article 2 (2) of Regulation (EEC) No 606/86 ; whereas the last subparagraph of Article 3 (1 ) of that Regulation should accordingly be adapted ; whereas, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . The following sentence is added to the third indent of the first subparagraph of Article 3 (1 ) : 'However, for category 2, as regards Roquefort cheese, the minimum monthly quantity shall be 0,3 tonnes.' ; 2. In the last subparagraph of Article 3 (1 ), 'categories 1 , 3, 7 and 10' is replaced by 'categories 1 , 2,-6 and 9'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 (2) shall apply with effect from 13 December 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 55, 1 . 3. 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 58 , 1 . 3. 1986, p. 28. ( «):OJ No L 343, 13. 12. 1988, p. 8 .